 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:

 

 

 

 

DATE FILED: MAR Ug 2090

 

 

 

 

United States of America,

—V—-
15-cr-95 (AJN)

Dante Stephens,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

The initial conference on alleged violations of supervised release that was scheduled for
March 5, 2020 at 12:45 p.m is hereby rescheduled to March 6, 2020 at 12:45 p.m. At this

conference, the Court will review the Magistrate Judge’s bail determination.

SO ORDERED.

Dated: March b , 2020
New York, New York

~~ ALISON J. NATHAN
United States District Judge

 

 

 
